817 F.2d 104
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald L. JORDAN, Plaintiff-Appellant,v.Georgia Deloris MANZIE, et al., Defendants-Appellees.
No. 86-1667.
United States Court of Appeals, Sixth Circuit.
April 28, 1987.

BEFORE MERRITT, WELLFORD and NELSON, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  This pro se state prisoner appeals the dismissal of his complaint filed under 42 U.S.C. Sec. 1983.  Upon review, this court affirms although not for reasons stated by the district court.


2
The plaintiff claimed that he was placed in segregated confinement as a result of a fabricated misconduct charge and an improperly conducted disciplinary hearing.  On appeal, the plaintiff also claimed that the district court erred in considering matters outside the complaint when ruling on a motion to dismiss.


3
Although we disagree with the district court's statement that certain defendants are immune from liability, we nonetheless conclude that the suit was properly dismissed because the defendant's claims are meritless.  The disciplinary proceeding and the hearing officer's statement comported with the due process requirements of Wolff v. McDonnell, 418 U.S. 539, 563-568 (1974) and Superintendent v. Hill, 472 U.S. 445, 455 (1985).  Since the Wolff procedures were followed and a determination of guilt was properly made, plaintiff's transfer to segregated confinement was proper.  See Bills v. Henderson, 631 F.2d 1287, 1296 (6th Cir. 1980).


4
In addition, an examination of the district court's order indicates that the court did not consider any improper material in making its decision.  The brief reference to matters outside the pleading comes after the court stated its findings and conclusions and dismissed the complaint.  The court clearly did not rely on the outside information and the court's reference to it is irrelevant.


5
For the foregoing reasons, this panel unanimously agrees that oral argument is not necessary in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  The district court's judgment of dismissal is, accordingly, affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.